Title: From George Washington to Anne-César, chevalier de La Luzerne, 11 March 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     Sir
                     Newport 11th March 1781
                  
                  I did myself the honor to inform your Excellency that the French Fleet put to sea on the evening of the 8th.  By advices from New London, the British in Gardener’s Bay did the same yesterday morning.  They took their sick on board and departed with their whole force—  They gave out that they were destined for Chesapeak.
                  From appearances a meeting of the two Fleets seems unavoidable—  Their force is nearly equal—and the issue of a naval combat was perhaps never more interesting.  I will, however, hope that the good fortune, which has hitherto attended our Allies, will not desert them on the present occasion.  I have the honor to be with perfect Respect Yr Excellency’s Most obt and Hble Servt
                  
                     Go: Washington
                  
               